Citation Nr: 0944442	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from February 1971 to 
February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Winston-Salem RO that, in part, denied service connection for 
depression.  In a March 2009 decision, the Board denied 
service connection for depression and two other disabilities.  
In August 2009, the Veteran and VA filed a Joint Motion for 
Partial Remand (Joint Motion) with the United States Court of 
Appeals for Veterans Claims (Court) to vacate and remand the 
Board's decision only with respect to the denial of service 
connection for depression; the Joint Motion expressly stated 
the Veteran did not wish to pursue an appeal of the other two 
issues denied in the Board's decision.  That same month, the 
Court issued an Order granting the motion, thereby vacating 
the Board's March 2009 denial of service connection for 
depression, and remanding the matter to the Board for 
additional development consistent with the Joint Motion.  The 
Motion and Order are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran alleges his depression began in service due to 
the end of his relationship with his fiancée and that he 
began to have problems with alcohol as a result.

The parties agreed that a remand was necessary in order to 
arrange for a VA examination to determine whether the 
Veteran's current disability originated in service, whether 
the use of alcohol contributed to or caused the Veteran's 
depression, or whether the alcohol use resulted from the 
depression.  

In compliance with the Joint Motion, the matter must be 
remanded to arrange for the above noted development.

Accordingly, the case is REMANDED for the following action:

1. The RO will schedule the Veteran for a 
VA examination with a psychologist or 
psychiatrist to determine the likely 
etiology of his current disability.  

The following considerations will govern 
the examination:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. Based on review of the record and 
examination of the Veteran, the 
examiner will opine as to the 
following questions:

(1) Did the Veteran's 
depression have its onset 
during his active military 
service?

(2) If the response to the 
first question is yes, did the 
Veteran's abuse of alcohol s 
likely as not cause or 
contribute to the Veteran's 
depression; or

(3) did the depression cause or 
contribute to the Veteran's 
alcohol abuse?

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, the RO/AMC shall issue 
the Veteran and his representative a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


